Citation Nr: 0432069	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for chronic hearing 
loss disability.  

3.  Entitlement to service connection for a chronic shoulder 
disorder.  

4.  Entitlement to service connection for a chronic hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a chronic 
heart disorder, diabetes mellitus, a chronic back disorder, 
chronic hearing loss disability, a chronic shoulder disorder, 
and a chronic hip disorder and denied the claims.  In 
December 2001, the RO considered the veteran's entitlement to 
service connection for a chronic heart disorder, diabetes 
mellitus, a chronic back disorder, chronic hearing loss 
disability, a chronic shoulder disorder, and a chronic hip 
disorder on the merits and denied the claims.  

In April 2003, the RO granted service connection for Type II 
diabetes mellitus with bilateral lower extremity peripheral 
neuropathy and hypercholesterolemia; assigned a 20 percent 
evaluation for that disability; granted service connection 
for arteriosclerotic heart disease with coronary artery 
bypass graft residuals; and assigned a 30 percent evaluation 
for that disability.  The veteran has been represented 
throughout this appeal by the American Legion.  

For the reasons and bases discussed below, service connection 
for post-operative lumbar degenerative disc disease is 
GRANTED.  

The issues of service connection for chronic hearing loss 
disability, a chronic shoulder disorder, and a chronic hip 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




FINDING OF FACT

The veteran's post-operative lumbar spine degenerative disc 
disease with 
laminectomy residuals has been shown to have originated 
during his period of wartime service.  


CONCLUSION OF LAW

Chronic post-operative lumbar spine degenerative disc disease 
with laminectomy residuals was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to a 
chronic back disorder or injury.  His service personnel 
records indicate that he served with the Army in the Republic 
of Vietnam; participated in combat; sustained shell fragment 
wounds to both legs; and was awarded both the Combat Infantry 
Badge and the Purple Heart.  Service connection is currently 
in effect for several disabilities including right and left 
leg shell fragment wound residuals; post-traumatic stress 
disorder (PTSD); and tinnitus.  

In his April 2000 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred a chronic back disorder in June 1970.  He clarified 
that he had been treated for the disorder at a battalion 
hospital in the Republic of Vietnam during June and July 
1970.  

Clinical documentation dated from the Baptist Medical Center 
dated in July 2000 conveys that the veteran underwent a 1982 
lumbar laminectomy.  A September 2000 VA Agent Orange 
Protocol evaluation and associated clinical documentation 
note that the veteran had a history of lumbar spine 
degenerative disc disease and underwent an "early 1980's 
herniated nucleus pulposus repair."  The veteran was 
diagnosed with lumbar spine degenerative disc disease.  A 
November 2000 VA treatment record states that the veteran 
presented a history of chronic low back pain since the 
1980's.  

At a May 2002 VA examination for compensation purposes, the 
veteran was noted to have a history of lumbar degenerative 
disc disease including a mid-1980's discectomy.  The veteran 
was diagnosed with lumbar degenerative disc disease with 
laminectomy residuals.  

In an April 2003 written statement, the veteran advanced that 
he injured his lumbar spine during active service when the 
armored personnel carrier (APC) on which he was riding struck 
a landmine while in Cambodia.  He stated that the explosion 
threw him approximately 15 to 20 feet into the air and he 
landed on his back and shoulder.  The veteran clarified that 
he was initially treated for low back complaints at a mobile 
Army surgical hospital and subsequently given pills for his 
back pain after going on sick call.  He stated that he 
injured his back in the same combat incident in which he 
sustained his service-connected right and left leg shell 
fragment wound residuals.  
At a May 2003 VA examination for compensation purposes, the 
veteran reiterated that he had injured his back when the APC 
on which he was riding struck a landmine.  The examiner 
commented that:

The problem with the veteran's back and 
hip could possibly be related to the 
blunt trauma that occurred when he was 
injured, but I am unable to say with any 
degree of certainty that his present 
condition is related to that accident.  
If forced to make an opinion, I would say 
that it is not likely.  

An undated written statement from [redacted] received in 
October 2003 relates that he had served with the veteran in 
the Republic of Vietnam.  Mr. [redacted]  stated that the veteran 
was injured when the APC upon which he was riding struck a 
landmine.  

The veteran has advanced on appeal that he injured his lumbar 
spine when he was thrown from an APC during combat in 
Cambodia or the Republic of Vietnam.  A service comrade has 
confirmed that the incident occurred.  The veteran's service 
medical records make no reference to a lumbar spine or back 
injury.  While expressing significant doubt, the examiner at 
the May 2003 VA evaluation indicated that it was possible 
that the veteran's inservice trauma precipitated his current 
post-operative lumbar spine disability.  Therefore, the Board 
finds the veteran's statements as to his alleged inservice 
back injury to be consistent with the circumstances, 
conditions, and hardships of his service in Southeast Asia.  
Upon application of 38 U.S.C.A. § 1154(b) (West 2002) and 
resolution of every reasonable doubt in favor of the veteran, 
the Board concludes that service connection is now warranted 
for post-operative lumbar spine degenerative disc disease 
with laminectomy residuals.  


ORDER

Service connection for post-operative lumbar degenerative 
disc disease with laminectomy residuals is GRANTED.  
REMAND

The September 2000 VA Agent Orange Protocol evaluation and 
associated clinical documentation note that the veteran 
presented a history of having undergone right shoulder 
surgery in 1994.  The report of the May 2002 VA examination 
for compensation purposes states that the veteran had been 
diagnosed with right shoulder impingement syndrome and 
subsequently underwent corrective surgery in approximately 
1980.  Clinical documentation of the cited treatment is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

An October 2000 VA treatment record states that the veteran 
had applied for Social Security Administration (SSA) 
disability benefits; his claim had been denied; and he had 
appealed the decision.  Documentation of the veteran's SSA 
award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the veteran's 
claim is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of the May 2002 VA examination for compensation 
purposes also conveys that the veteran presented a history of 
inservice hearing loss associated with the landmine 
explosion.  A contemporaneous audiogram was reported to show 
mild bilateral sensorineural hearing loss disability.  The 
veteran was diagnosed with mild right ear sensorineural 
hearing loss disability and mild to moderate mixed left ear 
hearing loss disability.  The VA examiner found that the 
veteran's account of hearing loss after the landmine explosion was credible and 
consistent with the audiological findings reflecting an 
asymmetrical loss due to middle ear pathology.  The report of 
a December 2002 VA examination for compensation purposes 
relates that the examiner advanced that: the veteran's 
pattern of hearing loss was more consistent with presbycusis 
than necessarily noise exposure; the veteran had 
service-connected tinnitus; tinnitus was generally associated 
with hearing loss; and the veteran's current hearing loss was 
more consistent with his advancing age than his inservice 
acoustical trauma.  Given the apparent conflict in the 
audiological evaluations of record, the Board finds that an 
additional examination would be helpful in resolving the 
issues raised by the instant appeal.  

The report of the May 2003 VA examination for compensation 
purposes states that the veteran complained of right hip 
pain.  No specific hip disability was diagnosed.  
Notwithstanding this fact, the VA physician commented that 
"the problem with the veteran's back and hip could possibly 
be related to the blunt trauma that occurred when he was 
injured, but I am unable to say with any degree of certainty 
that his present condition is related to that accident."  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
hearing loss, shoulder and hip 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or denial 
thereof for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2003, not 
already of record, be forwarded for 
incorporation into the record.   

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's claimed chronic hearing 
loss, shoulder, and hip disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that: 
(1) any identified chronic hearing loss, 
shoulder, and/or hip disability had its 
onset during the veteran's period of 
active service, was consistent with his 
reported combat experiences, or otherwise 
originated during such service; (2) is 
etiologically related to his 
service-connected disabilities; or (3) 
has increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected disabilities?  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Readjudicate the veteran's 
entitlement to service connection for 
chronic hearing loss disability, a 
chronic shoulder disorder, and a chronic 
hip disorder with express consideration 
of the provisions of 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.310(a) (2004); 
and the United States Court of Appeals 
for Veterans Claims' (Court) holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



